DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-5, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hase et al. [hereafter Hase], US Pub 2018/0330066 in view of Takenaka, US Pub 2015/0339561.
             As to claims 1, 11, 17 [independent], Hase teaches a method for authenticating a user [figs. 4, 14; 0070-0071, 0130-0133] and authorizing the user to access multifunction printer-specific and/or cloud services (0041, 0055)  on a multifunction printer (fig. 1, element 100) with a user interface (fig. 1, element 108), the method comprising [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.]: 
             running an application in the user interface of the multifunction printer [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows (see at least figs. 3-4 & paras., 0057-0059)], the application containing an executable program implementing a user authentication workflow, a user authorization workflow, and multifunction printer-specific and/or cloud workflows, each of the user authentication workflow, the user authorization workflow, and the multifunction printer-specific and/or cloud workflows containing a user interface backend program, each of the user interface backend programs having one or more remote procedure call clients [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password that match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.]; 
              requesting, with the user interface backend program, the one or more remote procedure call clients to make a remote procedure call to a multifunction printer module, fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user authentication, authorization and printer/cloud workflows, when the user entered user ID and password that match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.], and the remote procedure call allowing the user authorization workflow to determine which cloud services are authorized for use by a given authenticated user [figs. 4, 6-10; 0040-0041, 0071, 0077-0083, 0107-0110  Hase teaches that the printer 100 received user ID and password, with the cloud service information related to which cloud service is authorized to user,  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200 (see paras., 0040-0041)]; 
               messaging a remote procedure call server for the multifunction printer module from the one or more remote procedure call clients [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password by the user]; 
               messaging the multifunction printer module from the remote procedure call server [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password by the user]; 
               executing, with the multifunction printer module, the remote procedure call, and using any remote procedure call parameters as specified in the message from the remote procedure call [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password by the user]; 
               forwarding remote procedure call results as a message from the multifunction printer module to the remote procedure call server [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password by the user]; 
               forwarding the remote procedure call results from the remote procedure call server to the remote procedure call client [fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password by the user];  24Patent Application Attorney Docket No. 1018656-001025 
fig. 1, elements 100, 102-104 & figs. 2-3; 0043-0047, 0057-0066  Hase teaches that one or more memories 102-104 obviously stores various programs to implement the functions of user’s authentication, authorization and printer/cloud workflows, when the user entered user ID and password by the user]; and 
               Hase doesn’t teach displaying content on the user interface of the multifunction printer based on the remote procedure call results received from the at least one multifunction printer module to the user interface backend program, and wherein the one or more remote procedure call clients and the remote procedure call server are run locally on the multifunction printer. 
             Takenaka teaches displaying content on the user interface of the multifunction printer based on the remote procedure call results received from the at least one multifunction printer module to the user interface backend program, and wherein the one or more remote procedure call clients and the remote procedure call server are run locally on the multifunction printer [figs. 9, 15; 0104-0109  Takenaka teaches that the printer 200’s display 211 displays the list of image data (see figs. 9a-b), according to the remote query process performed by the printer 200 using the stored program (see para., 0052) based on the user authentication verification, for the user the authentication user]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to search for print jobs stored in plural servers to modify Hase’s teaching to authenticate the user 
 
            As to claims 2, 12, 18 [dependent from claims 1, 11, 17 respectively], Hase teaches wherein the application is a browser-based application [fig. 4; 0070-0071  Hase teaches that browser program has been used to login to server 200].  

             As to claims 3, 13, 19 [dependent from claims 1, 11, 17 respectively], Hase teaches completing the user authentication workflow before the user authorization workflow and the multifunction printer-specific and/or cloud services workflows [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, before the logged in user allow to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.]; 
            obtaining authorization rights needed for the multifunction printer-specific and/or cloud workflows for the authenticated user via the user authorization workflow; granting figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.]; 
             authenticating the user to the multifunction printer-specific and/or cloud services needed for the multifunction printer-specific and/or cloud workflows without requiring the user to input a password at the user interface of the multifunction printer [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.]:]; and 
             wherein the remote procedure call allowing the user to complete additional authentication and/or authorization steps required by the multifunction printer- specific and/or cloud workflows [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.].  

           As to claims 4, 14 [dependent from claims 1, 11 respectively], Hase teaches bypassing a web server and a language-dependent programming framework to connect the user interface backend program to the multifunction printer module [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.].  

              As to claims 5, 15 [dependent from claims 1, 11 respectively], Hase teaches wherein the multifunction printer module is an authentication and authorization service, a multifunction printer-specific service, or a cloud service, the authentication and authorization service including at least one biometric authentication, and the multifunction printer-specific service being print, scan and/or fax [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.].

             As to claims 10, 16 [dependent from claims 1, 11 respectively], Hase teaches wherein the multifunction printer module is a cloud module, the method comprising: transmitting content and/or retrieving content from a cloud service [fig. 14, steps 9, 11; 0136-0137   Hase teaches that the printer 100 transmits and receives content (such as SNS information) to and from server 200]. 

             As to claim 20 [dependent from claim 17], Hase teaches wherein the processor is configured to: bypass a web server and a language-dependent programming framework to connect the user interface backend program to the multifunction printer module [figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.]; and 
figs. 4, 10, 14; 0070-0071, 0108-0111, 0130-0139   Hase teaches that the printer 100 received user ID and password  entered by the user on display device 106’s screen to log into printer 100 to access cloud service of the cloud server 200. Hase teaches that the entered user ID and password match with the stored user ID and password, then the printer 100 authorized the logged in user to access the cloud server 200 to use its services for permitted image processing functions such as copying or printing etc.].   

5.        Claim 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Hase et al. [hereafter Hase], US Pub 2018/0330066 in view of Takenaka, US Pub 2015/0339561 and Tetu, US Pub 2009/0147299.
            As to claim 6 [dependent from claim 1], Hase and Takenaka don’t teach writing the one or more remote procedure call clients and the executable program of the application of the user interface in a same programming language; and 
            writing the remote procedure call server and the multifunction printer module in a same programming language. 
            Tetu teaches writing the one or more remote procedure call clients and the executable program of the application of the user interface in a same programming 0122  Tetu teaches that the printer reading and writing the procedure is based on java an C++ programs]; and 
            writing the remote procedure call server and the multifunction printer module in a same programming language [0122  Tetu teaches that the printer reading and writing the procedure is based on java an C++ programs]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tetu teaching to read and write the procedure based on java and C++ programs to modify Hase and Takenaka’s teaching to display screens and authenticate the logged in user in authentication mode when displays device confirmation message on a display when the authentication mode condition is necessary. The suggestion/motivation for doing so would have been benefitted to the user to avoid displaying the unnecessary message for the user may be reduced, in case of the user authentication mode is set in the printer.            

             As to claim 7 [dependent from claim 6], Tetu teaches wherein the programming languages of the application of the user interface and the multifunction printer module are different [0122  Tetu teaches that the printer reading and writing the procedure is based on java an C++ programs]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tetu teaching to read and write the procedure based on java and C++ programs to modify Hase and Takenaka’s teaching to display screens and authenticate the logged in user in authentication mode when displays device confirmation message on a display when the authentication mode 
 
            As to claim 8 [dependent from claim 6], Tetu teaches wherein the programming language of the executable program of the application of the user interface is a JavaScript program and the programming language of the remote call server is a C++ program 0122  Tetu teaches that the printer reading and writing the procedure is based on java an C++ programs].   
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tetu teaching to read and write the procedure based on java and C++ programs to modify Hase and Takenaka’s teaching to display screens and authenticate the logged in user in authentication mode when displays device confirmation message on a display when the authentication mode condition is necessary. The suggestion/motivation for doing so would have been benefitted to the user to avoid displaying the unnecessary message for the user may be reduced, in case of the user authentication mode is set in the printer.            

6.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hase et al. [hereafter Hase], US Pub 2018/0330066 in view of Takenaka, US Pub 2015/0339561 and Atsumi et al. [hereafter Atsumi], US Pub 2015/0269464.
            As to claim 9 [dependent from claim 1], Hase and Takenaka don’t teach authenticating the user on the multifunction printer with at least a biometric 
            Atsumi teaches authenticating the user on the multifunction printer with at least a biometric authentication device such as one configured to identify a user by measuring electrical activity of a heartbeat of the user or reading a fingerprint of a user [fig. 8, element 150; 0011, 0059, 0229  Atsumi teaches that the authenticating the user using the biometric authentication device reading the fingerprint of the user].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Atsumi teaching to authenticate the user using the biometric authentication mode to modify Hase and Takenaka’s teaching to compare first and second identification information to avoid forgery and securely performing operation on the print data. The suggestion/motivation for doing so would have been benefitted to the user to use printing apparatus, utilizing the first biometric information for authentication based on the first biometric information performed at intermittent timings, so that image printing can be continued without the need of stopping when user's finger placed on a fingerprint detector is displaced.            
 
Response to Arguments
7.           Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HARIS SABAH/Examiner, Art Unit 2674